DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the After-Final Amendments dated 02/01/2022.

Reasons of Allowance

Claims 1 – 3 and 5 - 18 are allowed.  Claims 1 – 3 and 5 - 18 are renumbered as 1 – 3, 6 – 9, 4, 10, 11, 15 – 17, 5 and 12 – 14, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the operation receiving apparatus of claim 1, the image forming system of claim 12, the control method of claim 13 and the program of claim 14.
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein in a state where the first display region and the second display region are displayed and the manual operation with respect to the second display region has been received, the controller controls the display to display only one of the first display region and the second display region”, in combination with all other limitations as claimed in independent claims 1 and 12 – 14.
The above limitations generally involve an operation receiving apparatus comprising: a display; a user interface that overlaps with the display and receives a manual operation by a user; and a controller that acquires a recognition result of a user voice, and controls the display to display a first display region and a second display region, wherein the first display region displays a manual operation screen configured to receive the manual operation and that includes an operation item that can receive an instruction by the manual operation, and the second display region displays a voice operation screen 
The prior art of record is seen as teaching: 
Nakajima (U.S PreGrant Publication No. 2019/0260884 A1) teaches an operation receiving apparatus comprising: a display (i.e., an operation part 6, Fig. 2); 5a user interface (e.g., an operation input part 6a, Fig. 2) that overlaps with the display and receives a manual operation by a user (e.g., configured to receive a user’s fingers, ¶0071, ¶0101, ¶0223); and a controller (e.g., a controller 9, Fig. 2) that acquires a recognition result of a user voice (i.e., obtains voice recognition data that is a voice recognition result to a voice vocalized, abstract, ¶0008), and controls the display to display a first display region and a second display region (e.g., upon obtaining voice recognition data, a first/second screen and an operation screen can be displayed, ¶0008, ¶0103, Claim 4), wherein the first display region displays an operation item that can receive an instruction by the manual 10operation (e.g., where the first/second screen can receive the user’s operation, as “manual operation”, ¶0008, ¶0083, ¶0101, ¶0223, Claim 1), and the second display region displays an operation item that can be instructed by the user voice based on the recognition result (e.g., where the operation screen display items related to voice operation commands that can be further voice instructed by the user, ¶0083 - ¶0084, Clam 1); Jung et al. (U.S PreGrant Publication No. 2014/0325360 A1) teaches displays a manual operation screen configured to receive the manual operation and that includes an operation item that can receive an instruction by the manual operation (e.g., display a graphic UI configured to receive a touch manipulation and that includes a least a button in touch mode; Fig. 5A, ¶0020), and the second display region displays a voice e.g., And display a voice UI configured to receive a voice from a user and also includes another button that can be instructed by the user based on voice recognition, Fig. 5A, ¶0047, ¶0205); and Kaimori (U.S PreGrant Publication No. 2019/0303097 A1) teaches an operation screen and a voice operation screen are concurrently displayed on a display (e.g., a pop-up screen 123, in which is configured to display input (manual) and a display screen 121, in which is configured to display voice data (e.g., “voice data is being received”), both screens are displayed simultaneously on a display 21 as shown in Fig. 12, ¶0085 - ¶0092); but neither of them teaches “wherein in a state where the first display region and the second display region are displayed and the manual operation with respect to the second display region has been received, the controller controls the display to display only one of the first display region and the second display region”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674